PLAN OF REORGANIZATION THIS PLAN OF REORGANIZATION (the “Plan”), is made as of this 11th day of March, 2016, by Franklin Value Investors Trust (“FVIT”), a statutory trust created under the laws of the State of Delaware, with its principal place of business at One Franklin Parkway, San Mateo, CA 94403-1906, on behalf of its series, the Franklin All Cap Value Fund (“All Cap Value Fund”) and the Franklin Small Cap Value Fund (“Small Cap Value Fund”) (together, the “Funds” and, individually, a “Fund”). Franklin Advisory Services, LLC, a Delaware limited liability company, joins this Plan solely for purposes of Section8. PLAN OF REORGANIZATION The reorganization (hereinafter referred to as the “Reorganization”) will consist of (i)the acquisition by FVIT, on behalf of Small Cap Value Fund, of substantially all of the property, assets and goodwill of All Cap Value Fund in exchange solely for full and fractional Class A, Class C, Class R and Advisor Class shares of beneficial interest, with no par value, of Small Cap Value Fund (“Small Cap Value Fund Shares”); (ii)the distribution of Small Cap Value Fund Shares to the holders of Class A, Class C, Class R and Advisor Class shares of beneficial interest, with no par value, of All Cap Value Fund (the “All Cap Value Fund Shares”), respectively, according to their respective interests in All Cap Value Fund in complete liquidation of All Cap Value Fund; and (iii)the dissolution of All Cap Value Fund as soon as is practicable after the closing (as described in Section3, hereinafter called the “Closing”), all upon and subject to the terms and conditions of the Plan hereinafter set forth. AGREEMENT In order to consummate the Reorganization and in consideration of the premises and of the covenants and agreements hereinafter set forth, FVIT covenants and agrees as follows: 1. Sale and Transfer of Assets, Liquidation and Dissolution of All Cap Value Fund. (a) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties herein contained, and in consideration of the delivery by Small Cap Value Fund of the number of Small Cap Value Fund Shares hereinafter provided, FVIT, on behalf of All Cap Value Fund, agrees that, at the time of Closing, it will convey, transfer and deliver to Small Cap Value Fund all of All Cap Value Fund’s then existing assets, including any interest in pending or future legal claims in connection with past or present portfolio holdings, whether in form of class action claims, opt-out or other direct litigation claims, or regulator or government-established investor recovery fund claims, and any and all resulting recoveries, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), except for cash, bank deposits, or cash equivalent securities in an estimated amount necessary to: (i)pay 25% of the costs and expenses of carrying out the Reorganization in accordance with Section 8 of the Plan, (including, but not limited to, fees of counsel and accountants, and expenses of All Cap Value Fund’s liquidation and dissolution contemplated hereunder), which costs and expenses shall be established on All Cap Value Fund’s books as liability reserves; (ii) discharge its unpaid liabilities on its books at the Closing Date (as such term is defined in Section3), including, but not limited to, its income dividends and capital gains distributions, if any, payable for the period prior to the Closing Date and through the final taxable year ending with All Cap Value Fund’s complete liquidation; and (iii)pay such contingent liabilities, if any, as the officers of FVIT, on behalf of All Cap Value Fund, shall reasonably deem to exist against All Cap Value Fund at the Closing Date, for which contingent and other appropriate liability reserves shall be established on All Cap Value Fund’s books (such assets hereinafter “Net Assets”). Small Cap Value Fund shall not assume any liability of All Cap Value Fund, whether accrued or contingent, known or unknown, and FVIT, on behalf of All Cap Value Fund, shall use its reasonable best efforts to discharge all of the known liabilities of All Cap Value Fund, so far as may be possible, from the cash, bank deposits and cash equivalent securities described above. # 1398013 v. 6 (b) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties herein contained, and in consideration of such sale, conveyance, transfer, and delivery, FVIT, on behalf of Small Cap Value Fund, agrees at the Closing to deliver to All Cap Value Fund the number of Small Cap Value Fund Shares, determined by dividing the net asset value per share of each Class A, Class C, Class R and Advisor Class shares of All Cap Value Fund by the net asset value per share each of Class A, Class C, Class R and Advisor Class shares of Small Cap Value Fund, respectively, and separately multiplying the result thereof by the number of outstanding Class A, Class C, Class R and Advisor Class shares, respectively, of All Cap Value Fund as of 1:00 p.m., Pacific time, on the Closing Date. The Small Cap Value Fund Shares delivered to All Cap Value Fund at the Closing shall have an aggregate net asset value equal to the value of All Cap Value Fund’s Net Assets, all determined as provided in Section 2 of the Plan and as of the date and time specified herein. (c) Immediately following the Closing, All Cap Value Fund shall distribute the Small Cap Value Fund Shares received by All Cap Value Fund pursuant to this Section 1 pro rata to All Cap Value Fund’s shareholders of record, based upon their respective holdings of All Cap Value Fund, as of the close of business on the Closing Date. Such distribution shall be accomplished by the establishment of accounts on the share records of Small Cap Value Fund of the type and in the amounts due such shareholders based on their respective holdings in All Cap Value Fund as of the close of business on the Closing Date. Fractional Small Cap Value Fund Shares shall be carried to the third decimal place. As promptly as practicable after the Closing, each holder of any outstanding certificate or certificates representing All Cap Value Fund Shares shall be entitled to surrender the same to the transfer agent for Small Cap Value Fund in exchange for the number of Small Cap Value Fund Shares of the same class into which the All Cap Value Fund Shares theretofore represented by the certificate or certificates so surrendered shall have been converted.
